The opinion of the court was delivered,
by Strong, J.
The plaintiff in error had not even the shadow of a case in the court below. Were such a title as he asserted to be sustained, the statute of frauds would be a dead letter. And even without the statute he must have failed, for the evidence did not show even an attempt to sell by a parol contract. There was no proof of any contract at all. No witness brings the parties together bargaining respecting the title to the farm, and no witness proves that the old' man ever said that he had made a contract with John to make him a title to it. Loose declarations of a father, that a farm is his son’s, that he had given it to him, that he intended him to have it¿ or others of like import, are utterly insufficient to establish the existence of any binding contract. They are such expressions as every father uses, who has put a son in possession of a house or farm, and they are made without the father’s dreaming that he is talking himself out of his property. In this case they may all be accounted for by the fact that the old man had made his will, and therein devised the property to his son, a will which he afterwards revoked — and if any contract was ever made, there is an entire absence of evidence to show what were its terms and stipulations, or even that it was binding upon the son.
Nor does it appear that any possession was taken under a contract, or maintained notoriously and exclusively. All the improvements made appear to have been fully compensated by the produce of the farm. We think, therefore, the plaintiff in error’s case without any merit, and the District Court correctly instructed the jury to render a verdict against him. It is hardly necessary to say that there was nothing in the will of 1833 to take the case out of the operation of the statute of frauds and perjuries.
Judgment affirmed.
See Miranville v. Silverthorn, 1 Grant’s Ca. 410.